Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Allen Wright appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint, denying his motion for extension of time to file a notice of appeal, and denying his Fed.R.Civ.P. 59(e) and Fed.R.Civ.P. 60(b) motions. Limiting our review to the issues *152raised in the informal brief, see 4th Cir. R. 34(b), we affirm the district court’s orders. Wright v. Bearden, No. 1:11-cv-03807-TLW (D.S.C. Oct. 2, 2012; dated Nov. 2, 2012, entered Nov. 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.